Conley Byrd, Justice. In this unlawful detainer action, appellant Dudley Bradberry admits that he has been in possession of lands belonging to appellees Frank Gower, Tommy Thompson, Virginia Thompson, Bill Foster and M.ary Foster as a tenant from year to year and that he was served with proper six months notice to quit and vacaté the premises. Appellant’s defense in the trial court was that a new oral lease had been entered into between himself and Frank Gower after he was served with the termination notices. Appellant’s testimony was corroborated by his son and two long time employees relative to a conversation around a combine in a field. Appellee Gower denied that such a conversation took place. The jury found the facts contrary to appellant’s position. For reversal, appellant asserts that the verdict was contrary to the law and the evidence. We find no merit in this contention. The jury is the sole judge of the credibility of witnesses and we must affirm when there is substantial evidence to support the jury’s finding. Affirmed with directions to the Clerk of this Court to issue an immediate mandate..